Case 3:21-mj-00618-JLB Document 19 Filed 03/11/21 PagelD.92 Page 1of1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

 

UNITED STATES DISTRICT COURT

for the
Southern Pistart effCalifornia

United States of America

Vi

Mena Nous £

Case No. 21MJ619

Charging District’s Case No. 20CR1 1 3

 

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) Minnesota

 

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;
(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

PA an identity hearing and production of the warrant.

oO a preliminary hearing.

Oo a detention hearing.

qo an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary

or detention hearing to which I may be entitled in this district. I request that my
preliminary hearing and/or 1 detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

 

Date: 03/11/2021

 

—~, Defendant's signature

Signature of defendant's attorney

 

: duri& WM. Po LogumM

Printed name of defendant's attorney

 
